Kruse, J. (concurring):
I concur in the result upon the ground that improper testimony was admitted. The statements of the plaintiff’s witness that it was possible for a person riding in a car to get an electric shock, and that the witness himself had received such a shock, should have been excluded. While ordinarily this might not constitute prejudicial error, the case was so close upon the evidence that I think the error cannot be disregarded.
I think it very doubtful that the plaintiff was injured, physically, by an electric shock. Her health was not good and very likely she became frightened, which may have aggravated her illness. But that of itself is not a ground for liability against the railway company.
I do not, however, agree with the views of Mr. Justice Williams that the defendant was not required to use the highest degree of care in respect of its appliances for applying and using the electric power. Electricity is a force so dangerous, and the improper use of it liable to result in so serious and grave consequences, that I think the rule of the highest degree of care applies. (Leonard v. Brooklyn Heights R. R. Co., 57 App. Div. 125.)
Robson, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.